Citation Nr: 0309700	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  90-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to June 1978, 
with additional service in the Army Reserve.

In September 1999, the Board of Veterans' Appeals (Board) 
entered a decision in which it was found that new and 
material evidence had been presented to reopen the veteran's 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  The Board then remanded the 
veteran's reopened claim to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, for 
additional development.  As well, the Board found that an 
separate claim for service connection for post-traumatic 
stress disorder (PTSD) had reasonably been raised by the 
record and such issue was referred to the RO for 
consideration.  To date, formal adjudication has not 
occurred.  Hence, the claim of entitlement to service 
connection for PTSD is referred to the RO for immediate 
action. 

Following the completion of the requested actions by the RO 
as to the issue on appeal, and the veteran's relocation to 
California, the case was returned to the Board by the 
Oakland, California RO.  The Board in a development 
memorandum of July 2002 requested its evidence development 
unit to undertake further action in accordance with 38 C.F.R. 
§ 19.9(a)(2) (2002)  


REMAND

On May 1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Hence, this case must be remanded for further development and 
RO review of evidence initially developed by the Board.  

In addition, further attempts to retrieve medical records 
compiled at the Vet Center in Roanoke, Virginia, a facility 
affiliated with the VA Medical Center (MC) in Salem, 
Virginia, must be made.  An attempt was previously made by 
the Board's evidence development unit via a records request 
from the Salem VAMC, but that facility advised the unit that 
the veteran's records had been transferred in November 2002 
to the VAMC in San Diego, California.  Unfortunately, the 
records provided by the San Diego VAMC did not include the 
requested records from the Roanoke Vet Center (i.e., those 
dating from 1983 to the present.)  

Also, while the case was in remand status, it was determined 
that the veteran had additional service in the Army Reserve 
from May 1979 to May 1981.  However, the RO's requests for 
information as to when the veteran served in an active duty 
for training status and when he served in an inactive duty 
training status during this period were not met with any 
response.  Further action in this regard is required.

Therefore, in order to complete necessary procedural and 
evidentiary development, this matter is REMANDED to the RO 
for the following:

1.  Through applicable sources, the RO 
must ascertain when the veteran served on 
active duty for training, and when he 
served in an inactive duty training 
status during his period from May 1979 to 
May 1981.

2.  The RO must obtain for inclusion in 
the claims folder any and all records of 
treatment of the veteran, including those 
compiled from March 1983 to the present, 
at the Vet Center in Roanoke, Virginia.  
Direct contact with the Vet Center is in 
order, and all efforts to locate the 
records in question must be fully 
documented.  The efforts to obtain the 
requested Federal records must continue 
until the records are found, unless it is 
determined that the records do not exist, 
or that further efforts to obtain the 
records would be futile.

3.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
a psychiatric disorder other than PTSD, 
on the basis of all the evidence on file 
and all governing legal authority.  If 
the benefit sought on appeal continues to 
be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  . Stegall v. West, 11 Vet. 
App. 268 (1998).  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




